30 N.Y.2d 929 (1972)
The People of the State of New York, Respondent,
v.
James Johnson, Also Known as Walter Brown, Appellant.
Court of Appeals of the State of New York.
Argued June 8, 1972.
Decided July 7, 1972.
G. Jeffrey Sorge, James J. McDonough and Matthew Muraskin for appellant.
William Cahn, District Attorney (Henry P. DeVine of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order reversed and the information dismissed in the following memorandum: On the record before us, neither the stop nor the frisk of appellant was justified by reasonable suspicions on the part of the police. (Code Crim. Pro., § 180-a; Sibron v. New York, 392 U. S. 40; Terry v. Ohio, 392 U. S. 1.) Absent an articulable foundation for the entrenchment upon individual liberty and privacy which a stop and frisk entails, police suspicions remain merely "hunches" and are not reasonable within section 180-a of the Code of Criminal Procedure. (Cf. People v. Arthurs, 24 N Y 2d 688; People v. Taggart, 20 N Y 2d 335.) Accordingly, the conviction of appellant should be reversed and the information dismissed.